Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1, 2, 9-16, and 21-30 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helgesen et al (U.S. 10,030,701).  Helgesen discloses a bearing assembly comprising: a stationary component including a sleeve 18 and coupled to or including a first magnetic pole having a first magnetic polarity; and a rotatable component including a shaft 16 and coupled to or including a second magnetic pole having a second magnetic polarity that repels the first magnetic polarity, the first magnetic pole and the second magnetic pole are arranged with respect to each other to form a first pair of repelling magnetic poles to create a horizontal magnetic bearing component; a second pair of repelling magnetic poles to create an upper vertical magnetic bearing component; and a third pair of repelling magnetic poles to create a lower vertical magnetic bearing component.  Note marked up figure 7.  Helgeson’s disclosure of a bearing assembly utilized for example as a rotating bearing (column 3 – lines 16 and 17) and cites magnetic bearing applications such as power generation and machine tools (column 1 – line 55) is adequate to establish that the bearing assembly of Helgesen may be applied to a motor.


    PNG
    media_image1.png
    1063
    906
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Helgesen et al in view of Jungmayr et al (U.S. 2008/0074010).  This rejection addresses an argument that Helgesen cannot be considered to disclose application of his bearing assembly to a motor.
Jungmayr discloses applying a bearing assembly including magnetic bearings to a motor (note figure 3 and the associated for example).
It would have been obvious prior to the effective filing date of the claimed invention to utilize the bearing assembly of Helgesen in a motor.  The motivation would have been: motors were a very common application for bearings and as evidenced for example by JungMayr, this includes magnetic bearings being utilized in motor applications in part due to the reduced contact nature of motor bearings reducing heat and wear and the associated negative potentials created by heat and wear over time.

Allowable Subject Matter
Claims 1, 2, 9-12, and 21-30 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Wednesday, November 9, 2022